Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
                                  Status of the Claims
Claims 1-25 and 27 of HONG LIN et al., 16/744,771 (Jan. 16, 2020) are pending and subject to an allowance in view of the Terminal Disclaimer filed on 12/16/20.  
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 10/28/20 and 12/16/20 respectively is acknowledged and has been considered and made of record.  A signed copy of each 1448 is attached herewith.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Doyle on 03/16/21. 
The application has been amended as follows:   
IN THE CLAIMS:



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                       


/Tracy Vivlemore/Primary Examiner, Art Unit 1635